Citation Nr: 0810582	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  07-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 5, 1953 to 
December 12, 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder to include 
schizophrenia.  

The veteran's representative filed a motion to advance the 
case on the docket in January 2008 pursuant to 38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.900(c).  In March 2008, the Board 
granted the motion based on a finding of advanced age.  Also 
in January 2008, the veteran testified in Washington, D.C., 
before an Acting Veterans Law Judge.  

The reopened issue of service connection for a psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 1954 rating decision that denied service 
connection for a nervous condition is final.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of a 
psychiatric disability and a medical opinion that links said 
diagnosis to service.  This evidence relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a psychiatric disability.  



CONCLUSION OF LAW

Evidence received since the April 1954 rating decision 
denying service connection for a nervous condition is new and 
material, and the veteran's claim thereto is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his oral and written 
contentions, service treatment records, physical evaluation 
board records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO denied the veteran's initial claim for service 
connection for a nervous disorder in an April 1954 rating 
decision.  In that decision, the RO found that the evidence 
showed that the veteran's nervous condition preexisted 
service and was not aggravated by service.  The veteran was 
informed on the determination under cover letter dated May 6, 
1954.  He did not appeal the determination.  Hence, the 
decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.302. 

The evidence of record at the time of the RO's April 1954 
rating decision included the veteran's service treatment 
records which showed that upon induction examination, the 
veteran was noted to have experienced "nail biting and 
nervousness."  He subsequently experienced many areas of 
difficulty during his military service and he was referred 
for neuropsychiatric service in September 1953 at the request 
of his commanding officer due to marked tension and paranoid 
trends.  He was eventually admitted to a closed ward.  The 
impression was schizophrenic reaction, paranoid type, 
manifested by looseness of associations, paranoid ideation, 
delusions of persecution, ideas of reference, and grandiose 
productions.  Physical Evaluation Board proceedings were 
conducted and it was found that the veteran's mental disorder 
preexisted service and was not aggravated by service.  It was 
noted that, in view of the short period of time between the 
veteran's induction into service and the onset of his 
symptoms, as well as the fact that schizophrenic reaction is 
insidious in its onset, the Board concluded the condition 
existed prior to service and was not aggravated.  Separation 
from service was recommended.  Upon VA examination in 
February 1954, the veteran was diagnosed with a passive-
aggressive personality disorder.  The RO concluded that since 
the evidence showed that the veteran's nervous disorder 
preexisted service and was not aggravated thereby, service 
connection for the disability was not warranted.  

The veteran submitted a request to reopen his claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, in December 2005.  The additional evidence 
associated with the claims file includes his written 
statements and personal testimony at a hearing before the 
undersigned in January 2008; private medical records, and VA 
medical reports.  In a September 2006 letter, David P. 
Goodman, M.D., reported that the veteran was seen by him for 
an initial consultation in April 2006.  The veteran gave a 
history of depression, anxiety, fear and panic attacks 
relating to his military service and experiences.  Dr. 
Goodman diagnosed the veteran with major depression.  The VA 
medical reports, dated in September and December 2007, 
indicate that the veteran had a history of psychiatric 
problems dating back to 1953.  The VA examiner diagnosed 
PTSD, and stated "it was evident, or very likely" the 
veteran's psychiatric disorder was related to his experiences 
in service.  In a January 2008 letter, G. E. Marin, D.O., 
remarked that the veteran had been a patient of his for 
approximately 18 years.  Fifteen years ago, he requested 
medicine for anxiety, depression, and panic attacks.  Dr. 
Marin stated that these disabilities had been pervasive 
throughout his entire life.  In his written statements and 
personal testimony, the veteran essentially asserted that his 
military experiences caused his psychiatric impairment.  

The Board notes first that this medical evidence is new, in 
that it was not of record at the time of the April 1954 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests both that the 
veteran has a current psychiatric disability, and that such 
disability is possibly related to his military service.  No 
such evidence was of record at the time of the prior denial, 
when the RO found no nexus between a current nervous 
disorder, and the veteran's military service.  Next, because 
this evidence establishes a current psychiatric disorder that 
may be related to militaryservice, it is material, as it 
relates to an unestablished fact necessary to substantiate 
the claim.  Additionally, this evidence, when considered with 
the remainder of the record raises a reasonable possibility 
of substantiating the claim at issue.  

Based on the above, the Board finds aforementioned medical 
evidence to be both new and material evidence.  The veteran 
having submitted new and material evidence, his service 
connection claim for a psychiatric disability must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  


ORDER

New and material evidence having been received, the veteran's 
service connection claim for a psychiatric disability is 
reopened.  



REMAND

The veteran's service connection claim for a psychiatric 
disability having been reopened, it may now be considered on 
the merits.  However, the Board finds additional development 
is required prior to final adjudication.  The veteran has 
submitted sufficient medical evidence to trigger VA's duty to 
assist him in the development of his claim.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

The Board also finds additional VA medical records remain 
outstanding and must be obtained.  VA outpatient treatment 
records submitted by the veteran indicate he is receiving 
psychiatric care at a VA facility in New York, NY.  However, 
these records do not appear to be complete, as prior visits 
are mentioned which are not reflected in the records.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the New York 
VA medical facility at which the veteran 
receives psychiatric treatment and obtain 
any VA treatment records of the veteran 
available at that location.  Any such 
records obtained should be associated with 
the claims folder.  If no such records are 
available, that fact must be documented 
for the record.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose of 
evaluating his claimed psychiatric 
disorder(s).  The claims file must be 
furnished to the examiner for review in 
connection with the examination, and the 
examiner must state for the record the 
claims file was reviewed.  All necessary 
diagnostic tests, as determined by the 
examiner, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the veteran and reviewing his 
medical history, the examiner should 
identify any current psychiatric 
disabilities.  The examiner should also 
comment on the diagnoses previously 
rendered, depression, schizophrenia, and 
post-traumatic stress disorder.  Based on 
a review of the claims file and the 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current psychiatric disability was either 
incurred in or aggravated by military 
service.  If the examiner finds a current 
psychiatric disorder pre-existed the 
veteran's service, the examiner should 
indicate if the disorder increased in 
severity, beyond the natural progress of 
the disorder, during such service.  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.  When the development requested has 
been completed, the issue of service 
connection for a psychiatric disability 
should again be reviewed by the AMC/RO on 
the basis of any additional evidence 
received.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


